EXHIBIT 10.30

 
ADDENDUM TO EMPLOYMENT AGREEMENT


This ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”) is entered into effective as
of February 14, 2012, among Cadiz Inc., a Delaware corporation (“Cadiz”) and
Timothy J. Shaheen (“Shaheen or Employee”).  The parties to this Addendum are
hereinafter sometimes referred to collectively as the "Parties".


RECITALS:


WHEREAS, the Parties have entered into an Employment Agreement effective as of
May 22, 2009 (the "Agreement"); and


WHEREAS, the Parties desire to amend the Agreement with respect to the term of
the Employee’s compensation;


NOW THEREFORE, in consideration of the above recitals, the promises and the
mutual representations, warranties, covenants and agreements herein contained,
the Parties hereby agree as follows.  Defined terms used herein shall, if not
otherwise defined in this Addendum, have the same meaning as set forth in the
Agreement.


1.           Compensation.  Effective from and after February 14, 2012, Employee
shall be paid a base salary of $330,000 per annum.


2.           Existing Agreement.  Except as otherwise amended or modified herein
or hereby, the provisions of the Agreement are hereby reaffirmed and shall
remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
CADIZ INC.




By: /s/ Keith Brackpool    
Keith Brackpool, CEO
 
 
SHAHEEN
 
By:  /s/ Timothy J. Shaheen
Timothy J. Shaheen
 
 
 
ACKNOWLEDGED AND AGREED

By:  /s/ Murray H. Hutchison
Murray H. Hutchison
Chair, Compensation Committee
